Title: From George Washington to Ralph Wormeley, Jr., 18 November 1799
From: Washington, George
To: Wormeley, Ralph Jr.



Dear Sir,
Mount Vernon 18th Novr 1799

Your favour of the 3d Instant came duly to hand. Whence the Report of my visiting Norfolk could have arisen, I know not. From any intention of mine it did not, for nothing was ever more foreign from them. I have never been farther from home since I left the Chair of Government, than the Federal City except when I was called to Philadelphia by the Secretary of War—and that distance, I am persuaded will circumscribe my Walks; unless, which heaven avert! I should be obliged to resume a military career.
I am not less obliged to you, however, my good Sir, for your polite invitation to Rosegill; and if events (at present unforeseen) should ever call me into those parts, I certainly shall avail myself of it. Mrs Washington feels obliged by your kind remembrance of her; and unites with me in best respects to yourself & Lady. I am Dear Sir Your Most Obedient Hble Servant

Go: Washington

